                                           Case 5:16-cv-04775-EJD Document 400 Filed 08/21/20 Page 1 of 7




                                   1
                                   2
                                   3
                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                           DONNA J. FORSYTH, et al.,
                                   8                                                          Case No. 5:16-cv-04775-EJD
                                                          Plaintiffs,
                                   9                                                          ORDER DENYING DANIEL
                                                    v.                                        COCHRAN’S MOTION TO
                                  10                                                          INTERVENE AS A PLAINTIFF
                                           HP INC., et al.,
                                  11                                                          Re: Dkt. No. 384
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             On August 18, 2016, Plaintiffs filed a putative class action alleging that Defendants

                                  14   violated the Age Discrimination in Employment Act (“ADEA”), California Fair Employment and

                                  15   Housing Act (“FEHA”), and other California laws. Complaint ¶ 4, Dkt. 1. Daniel Cochran

                                  16   (“Cochran”) seeks to intervene in this action. Notice and Motion for Intervention as Plaintiff and

                                  17   Memorandum of Points and Authorities in Support Thereof (“Mot.”), Dkt. 384. Both Plaintiffs

                                  18   and Defendants oppose Cochran’s motion to intervene. Having considered the Parties’ papers, the

                                  19   Court DENIES Cochran’s motion to intervene.1

                                  20        I.      BACKGROUND

                                  21                A. Factual Background

                                  22             In October 2013, HP’s Chief Executive Officer (“CEO”) Meg Whitman stated during a

                                  23   Securities Analyst Meeting that HP planned to “recalibrate and reshape” the workforce by

                                  24   “replacing” existing workers with “a whole host of young people.” Plaintiffs filed this action

                                  25   alleging that HP’s Workforce Reduction Plan (“WFR”) caused age discrimination in violation of

                                  26
                                       1
                                  27    Pursuant to N.D. Cal. Civ. L.R. 7-1(b) and General Order 72-5, this Court found this motion
                                       suitable for consideration without oral argument. See Dkt. 396.
                                  28   Case No.: 5:16-cv-04775-EJD
                                       ORDER DENYING DANIEL COCHRAN’S MOTION TO INTERVENE AS A PLAINTIFF
                                                                                        1
                                          Case 5:16-cv-04775-EJD Document 400 Filed 08/21/20 Page 2 of 7




                                   1   the ADEA, FEHA, and other California laws. Plaintiffs’ original Complaint and the operative

                                   2   pleading, the Fourth Amended Complaint, both plead facts showing that Defendants are liable

                                   3   under disparate treatment and disparate impact (two commonly accepted age discrimination

                                   4   theories).

                                   5           On May 1, 2020, Cochran filed a complaint in the District of Colorado alleging ADEA and

                                   6   Colorado state-law age discrimination claims in connection with the WFR. Cochran’s Colorado

                                   7   action alleges claims under the ADEA, Colorado Fair Employment Practice Act (“CFEPA”), and a

                                   8   Colorado state-law claim for wrongful termination. On May 21, 2020, Cochran filed an amended

                                   9   complaint, which added a Colorado Consumer Protection Act (“CCPA”) claim. The amended

                                  10   complaint includes two putative classes: a Nationwide Class and a Colorado Class. The

                                  11   Nationwide Class comprises: “All current, former, or prospective employees who worked for HP

                                  12   in the United States between May 1, 2016 and present who were at least 40 years old at the time
Northern District of California
 United States District Court




                                  13   HP selected them for termination under HP’s Workforce Reduction Plan.” The Colorado Class

                                  14   comprises: “All current, former, or prospective employees who worked for HP in the State of

                                  15   Colorado between May 1, 2016 and present who were at least 40 years old at the time HP selected

                                  16   them for termination under HP’s Workforce Reduction Plan.”

                                  17                B. Procedural History

                                  18           On June 12, 2020, Cochran filed his motion to intervene. See Mot. As noted, both

                                  19   Plaintiffs and Defendants oppose Cochran’s request to intervene. Defendants’ Opposition to

                                  20   Cochran’s Motion for Intervention (“D Opp.”), Dkt. 385; Plaintiffs’ Opposition to Cochran’s

                                  21   Motion for Intervention (“P Opp.”), Dkt. 386. On July 2, 2020, Cochran filed replies to Plaintiffs’

                                  22   and Defendants’ oppositions. See Reply to Defendants’ Opposition to Motion for Intervention

                                  23   (“Reply re D Opp.”), Dkt. 388; Reply to Plaintiffs’ Opposition to Motion for Intervention (“Reply

                                  24   re P Opp.”), Dkt. 387.

                                  25
                                  26

                                  27
                                  28   Case No.: 5:16-cv-04775-EJD
                                       ORDER DENYING DANIEL COCHRAN’S MOTION TO INTERVENE AS A PLAINTIFF
                                                                       2
                                          Case 5:16-cv-04775-EJD Document 400 Filed 08/21/20 Page 3 of 7




                                   1       II.      LEGAL STANDARD

                                   2             A court must permit a nonparty to intervene in a pending lawsuit and gain party status if a

                                   3   federal statute confers an unconditional right to intervene. Fed. R. Civ. P. 24(a)(1). Where, as

                                   4   here, the nonparty does not claim a right to intervene by a federal statute, the party must show that:

                                   5                    (1) it has a ‘significant protectable interest’ relating to the property
                                                        or transaction that is the subject of the action; (2) the disposition of
                                   6                    the action may, as a practical matter, impair or impede the
                                                        applicant’s ability to protect its interest; (3) the application is timely;
                                   7                    and (4) the existing parties may not adequately represent the
                                                        applicant’s interest.
                                   8

                                   9   Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir. 1998) (citation and quotation marks omitted);

                                  10   see also Fed. R. Civ. P. 24(a)(2); U.S. ex rel. McGough v. Covington Techs. Co., 967 F.2d 1391

                                  11   (9th Cir. 1992) (“Generally, Rule 24(a)(2) is construed broadly in favor of proposed intervenors

                                  12   and ‘we are guided primarily by practical considerations.’” (quoting United States v. Stringfellow,
Northern District of California
 United States District Court




                                  13   783 F.2d 821, 826 (9th Cir. 1986))). “Failure to satisfy any one of the requirements is fatal to the

                                  14   application, and [the court] need not reach the remaining elements if one of the elements is not

                                  15   satisfied.” Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 950 (9th Cir. 2009).

                                  16             If a party cannot meet the standard to intervene as of right, the Court may still allow

                                  17   permissive intervention. See Fed. R. Civ. P. 24(b)(1)(B) (allowing intervention if the party has a

                                  18   claim or defense that shares with the main action a common question of law or fact). An applicant

                                  19   who seeks permissive intervention must prove that it meets three threshold requirements: “(1) it

                                  20   shares a common question of law or fact with the main action; (2) its motion is timely; and (3) the

                                  21   court has an independent basis for jurisdiction over the applicant's claims.” Donnelly, 159 F.3d at

                                  22   412. Even if an applicant satisfies those threshold requirements, the court retains discretion to

                                  23   deny intervention. See Orange Cty. v. Air Cal., 799 F.2d 535, 539 (9th Cir. 1986) (“Permissive

                                  24   intervention is committed to the broad discretion of the district court . . . .”).

                                  25
                                  26

                                  27
                                  28   Case No.: 5:16-cv-04775-EJD
                                       ORDER DENYING DANIEL COCHRAN’S MOTION TO INTERVENE AS A PLAINTIFF
                                                                       3
                                           Case 5:16-cv-04775-EJD Document 400 Filed 08/21/20 Page 4 of 7




                                   1       III.      DISCUSSION

                                   2                 A. Intervention of Right

                                   3              The Court first considers whether Cochran meets the standard to intervene as of right.

                                   4   Cochran does not claim a right to intervene by a federal statute. Therefore, he must show that:

                                   5                     (1) [he] has a ‘significant protectable interest’ relating to the
                                                         property or transaction that is the subject of the action; (2) the
                                   6                     disposition of the action may, as a practical matter, impair or impede
                                                         the applicant’s ability to protect its interest; (3) the application is
                                   7                     timely; and (4) the existing parties may not adequately represent the
                                                         applicant’s interest.
                                   8

                                   9   Donnelly, 159 F.3d at 409 (citation and quotation marks omitted). Failure to meet any one of the

                                  10   four requirements disqualifies Cochran from intervening as of right. See Perry 587 F.3d at 950.

                                  11              Both Plaintiffs and Defendants contend Cochran has not met the second factor. That, is,

                                  12   they argue that the disposition of this action will not, as a practical matter, impair or impede
Northern District of California
 United States District Court




                                  13   Cochran’s ability to protect his interests in his Colorado action. P Opp. 3-4; D Opp. 10-15. The

                                  14   Court agrees. Cochran is not a member of the state classes pled in the Fourth Amended

                                  15   Complaint, and he retains the right to opt out of the nationwide class.2 See Dkt. 391 at ¶¶ 114, 115

                                  16   (alleging only a California class); Bergman v. Thelen LLP, 2009 WL 1308019, at *5–6 (N.D. Cal.

                                  17   May 11, 2009) (finding that the proposed intervenors’ ability to protect their interests was not

                                  18   impaired because they could opt out to assert their claims separately) (citing Glass v. UBS

                                  19   Financial Services, 2007 WL 474836, at *7–8 (N.D. Cal. Jan. 17, 2007)); see also Cotter v. Lyft,

                                  20   Inc., 2016 WL 3654454, at *2–3 (N.D. Cal. June 28, 2016) (“The Zamora plaintiffs’ ability to

                                  21   protect their interest in the claims released by the Cotter action will not be impaired by the Cotter

                                  22   settlement, because the Zamora plaintiffs may file formal objections and appear at the final

                                  23   approval hearing, or opt out of the Cotter settlement and continue to pursue their claims

                                  24

                                  25   2
                                         Plaintiffs’ nationwide class adequately represents Cochran because Plaintiffs and Cochran’s
                                  26   share the same “ultimate objective” of addressing age discrimination grievances. See Citizens for
                                       Balanced Use v. Montana Wilderness Ass'n, 647 F.3d 893, 898 (9th Cir. 2011) (“If an applicant
                                  27   for intervention and an existing party share the same ultimate objective, a presumption of
                                       adequacy of representation arises.”).
                                  28   Case No.: 5:16-cv-04775-EJD
                                       ORDER DENYING DANIEL COCHRAN’S MOTION TO INTERVENE AS A PLAINTIFF
                                                                                          4
                                           Case 5:16-cv-04775-EJD Document 400 Filed 08/21/20 Page 5 of 7




                                   1   against Lyft if they wish.”).

                                   2           First, Cochran’s Colorado claims are unaffected Forsyth. See P Opp. 3; D Opp. 10-13.

                                   3   There is no relationship between Plaintiffs’ California claims and Cochran’s Colorado claims.

                                   4   Cochran himself acknowledges that his proposed Colorado class “has never been—and will never

                                   5   be—represented in Forsyth.” Mot. 9. Cochran puts forth “three separate and distinct Colorado

                                   6   claims against HP that will not and cannot be pursued in the Forsyth Action.” Id. (emphasis

                                   7   omitted). Thus, the Forsyth action will never impair or impede Cochran’s ability to protect his

                                   8   Colorado claims. See Donnelly, 159 F.3d at 409

                                   9           Second, while Cochran acknowledges that he may opt-out of the nationwide Forsyth class,

                                  10   he still asserts that his ability to pursue his claims may be impaired by any settlement agreement

                                  11   between Plaintiffs and Defendants. Mot. 10-11. The Court is not convinced. No settlement

                                  12   agreement has been proposed. Further, the speculative settlement agreement does not rise to the
Northern District of California
 United States District Court




                                  13   level of concreteness necessary to demonstrate that the disposition of this action would impair

                                  14   Cochran’s interests. See Fisher v. Arizona, 594 Fed. App’x 917, 919 (9th Cir. 2014) (finding that

                                  15   the state could not intervene as of right because their alleged protectable interest was too

                                  16   speculative) (citing City of Emeryville v. Robinson, 621 F.3d 1251, 1259 (9th Cir. 2010)). Even if

                                  17   Cochran’s predictions come to fruition, he may still protect his interests by objecting to any

                                  18   settlement. See, e.g., Raquedan v. Centerplate of Del., Inc., 376 F. Supp. 3d 1038 (N.D. Cal.

                                  19   2019) (reasoning that a settlement would not impair the putative intervenor’s interest because she

                                  20   could opt out or object to it).

                                  21           Cochran thus fails to satisfy the second factor and the Court DENIES his motion to

                                  22   intervene as of right.3 No further analysis of the other requirements is necessary. See Perry 587

                                  23   F.3d at 950.

                                  24

                                  25
                                  26   3
                                        As discussed below, this action is already forty-eight months underway. While the Court does
                                  27   not base its analysis on timeliness, the Court remains concerned about timeliness because
                                       Cochran’s intervention would likely further delay proceedings. See infra III.B.
                                  28   Case No.: 5:16-cv-04775-EJD
                                       ORDER DENYING DANIEL COCHRAN’S MOTION TO INTERVENE AS A PLAINTIFF
                                                                                         5
                                          Case 5:16-cv-04775-EJD Document 400 Filed 08/21/20 Page 6 of 7




                                   1              B. Permissive Intervention

                                   2          In the alternative, Cochran moves for permissive intervention pursuant to Rule 24(b). Mot.

                                   3   at 17. A court may grant permissive intervention when the applicant for intervention shows

                                   4   (1) independent grounds for jurisdiction, (2) that the motion is timely, and (3) a common question

                                   5   of law or fact with the applicant’s claim or defense and the main action. Nw. Forest Res. Council

                                   6   v. Glickman, 82 F.3d 825, 839 (9th Cir. 1996). “Even if an applicant satisfies those threshold

                                   7   requirements, the district court has discretion to deny permissive intervention.” Donnelly v.

                                   8   Glickman, 159 F.3d 405, 412 (9th Cir. 1998). As Cochran acknowledges, “[i]n exercising its

                                   9   discretion, the court must consider whether the intervention will unduly delay or prejudice the

                                  10   adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3); Mot. 17.

                                  11          Cochran claims that his motion is timely because the action “is still in its infancy,” as no

                                  12   expert designations have been made, no classes have been certified, and more time has been
Northern District of California
 United States District Court




                                  13   devoted to mediations than active litigation. Mot. 16. The Court disagrees. In fact, this action has

                                  14   been underway for forty-eight months. As Cochran notes, a great deal of time has been dedicated

                                  15   to mandatory pre-arbitration mediations for each individual who signed a Release Agreement

                                  16   (“RA”). See Mot. 16. If permitted to intervene, Cochran’s claims would introduce more

                                  17   individuals to this action who are subject to the same RA, and would thus be required to

                                  18   participate in the same process of pre-arbitration mediation. This would inevitably delay

                                  19   proceedings even further. The potential magnitude of such a delay raises serious judicial economy

                                  20   concerns. The Court finds that permitting intervention “would not significantly add to the full

                                  21   development of the underlying factual issues in this case nor the equitable adjudication of the legal

                                  22   questions involved but, instead, would significantly delay the proceedings and prejudice the rights

                                  23   of the original parties here.” See Gallucci v. Boiron, Inc., 2012 WL 12864924, at *8 (S.D. Cal.

                                  24   Apr. 25, 2012). Accordingly, in its discretion, the Court DENIES Cochran’s motion for

                                  25   permissive intervention. See Orange Cty. v. Air Cal., 799 F.2d 535, 539 (9th Cir. 1986)

                                  26   (“Permissive intervention is committed to the broad discretion of the district court . . . .”).

                                  27
                                  28   Case No.: 5:16-cv-04775-EJD
                                       ORDER DENYING DANIEL COCHRAN’S MOTION TO INTERVENE AS A PLAINTIFF
                                                                       6
                                         Case 5:16-cv-04775-EJD Document 400 Filed 08/21/20 Page 7 of 7




                                   1             C. CONCLUSION

                                   2         For the foregoing reasons, Cochran’s request to intervene is DENIED.

                                   3         IT IS SO ORDERED.

                                   4   Dated: August 21, 2020

                                   5                                               ______________________________________
                                                                                   EDWARD J. DAVILA
                                   6                                               United States District Judge
                                   7
                                   8

                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24

                                  25
                                  26

                                  27
                                  28   Case No.: 5:16-cv-04775-EJD
                                       ORDER DENYING DANIEL COCHRAN’S MOTION TO INTERVENE AS A PLAINTIFF
                                                                       7
